Appeal by defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered February 9,1983, convicting him of murder in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s trial testimony constituted direct evidence of many of the principal facts in issue (see, People v Licitra, 47 NY2d 554, 558-559; People v Rumble, 45 NY2d 879, 880). Since the People’s case was not based solely upon circumstantial evidence, the defendant was not entitled to a “moral certainty” charge (People v Ruiz, 52 NY2d 929; People v Barnes, 50 NY2d 375; People v Dukes, 97 AD2d 445). Moreover, the evidence adduced at trial, viewed in the light most favorable to the People (People v Contes, 60 NY2d 620; People v Benzinger, 36 NY2d 29), is sufficient to sustain the conviction. We have reviewed the defendant’s remaining contention and find it to be without merit. Titone, J. P., O’Connor, Lawrence and Fiber, JJ., concur.